Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 11/12/2020 with claims 1-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1020 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-14:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“a thin film inductor formed on top of the surface of the substrate and having a conductive wire, a first stack of magnetic layers and a second stack of magnetic layers, wherein: 
the conductive wire is disposed between the first and second stacks of magnetic layers, and the thin film inductor is configured to provide a magnetic field in the first and second stacks of magnetic layers in response to a current passing through the conductive wire;
 the first stack of magnetic layers has a first edge portion extending in parallel with a longitudinal axis of the conductive wire, and the first edge portion has a first thickness that gradually decreases with distance from the conductive wire; and
 the second stack of magnetic layers has a second edge portion that covers the first
edge portion conformally and is separated from the first edge portion by an insulation layer, the insulation layer having a thickness less than a separation threshold corresponding to a magnetic flux coupling criterion. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 15-20:
 None of the references of record teaches or suggests the claimed INDUCTOR  
having the limitations:
the conductive wire is disposed between the first and second stacks of magnetic layers, and the inductor is configured to provide a magnetic field in the first and second stacks of magnetic layers in response to a current passing through the conductive wire; 
the first stack of magnetic layers has a first edge portion extending in parallel with a longitudinal axis of the conductive wire, and the first edge portion has a first thickness that gradually decreases with distance from the conductive wire; and 
the second stack of magnetic layers has a second edge portion that covers the
first edge portion conformally and is separated from the first edge portion by an insulation layer, the insulation layer having a thickness less than a separation threshold corresponding to a magnetic flux coupling criterion. “--.
In combination with all other limitations as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION
3. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Sturcken et al. (US 2018/0110123) discloses an Integrated Switched Inductor Power Converter

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897